DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the delivery supplier node" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note: Claim 16 recites “a delivery supplier node,” and the structure of claims 16 and 17 mirrors that of claims 2/3 and 9/10. Therefore, Examiner respectfully interprets claim 17 as dependent from claim 16 for the purposes of this action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Bitauld et al. (U.S. PG Pub. No. 20210192446; hereinafter "Bitauld").
As per claim 1, Bitauld teaches:
A system, comprising:
Bitauld teaches a system and method for executing smart contracts for delivery of goods. (Bitauld: abstract)
a processor of a first node;
Bitauld teaches the implementation of the system and method using devices comprising processors which execute code stored in a memory in the form of a non-transitory computer readable storage medium which stores instructions, which, when executed by the processor, perform the functions of the system. (Bitauld: paragraph [0104-113], Fig. 7)
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: 
Bitauld teaches the implementation of the system and method using devices comprising processors which execute code stored in a memory in the form of a non-transitory computer readable storage medium which stores instructions, which, when executed by the processor, perform the functions of the system. (Bitauld: paragraph [0104-113], Fig. 7)
receive an order of goods from a user node;
Bitauld teaches the implementation of the system and method using devices comprising processors which execute code stored in a memory in the form of a non-transitory computer readable storage medium which stores instructions, which, when executed by the processor, perform the functions of the system. (Bitauld: paragraph [0104-113], Fig. 7) Bitauld further teaches that the system may receive, 
retrieve parameters of the order of the goods;
Bitauld teaches that the locations of the sender (origin) and the receiver (destination) may be retrieved, and therefore teaches the retrieval of parameters of the order of the goods. (Bitauld: paragraph [0035, 37])
connect to a plurality of second nodes over a blockchain network;
Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2)
and execute a smart contract to: query the plurality of the second nodes for delivery options based on the parameters of the order of the goods;
Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods. (Bitauld: paragraph [0020, 28, 31, 37, 39, 81])
and allocate a delivery for the order of the goods to at least one second node of the plurality of the second nodes based on the delivery options.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected. (Bitauld: paragraph [0020, 28, 31, 37, 39, 81])
As per claim 5, Bitauld teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the instructions further cause the processor to allocate the delivery for the order of the goods to a subset of the second nodes of the plurality of the second nodes based on the delivery options. 
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected for each segment, and therefore teaches the allocation of the order to a subset of the nodes based on the delivery options available. (Bitauld: paragraph [0020, 28, 31, 37, 39-40, 81])
As per claim 6, Bitauld teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the instructions further cause the processor to proportionally allocate the delivery for the order of the goods to a subset of the second nodes of the plurality of the second nodes based on a selected subset of the delivery options.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected for each segment, and therefore teaches the allocation of the order to a subset of the nodes. (Bitauld: paragraph [0020, 28, 31, 37, 39-40, 81]) In teaching one segment allocated to each courier, Bitauld teaches a proportional allocation of the delivery order to the subset of nodes based on a selected subset of the delivery options.
As per claim 7, Bitauld teaches all of the limitations of claim 6, as outlined above, and further teaches:
wherein the instructions further cause the processor to execute the smart contract to calculate a proportional allocation of the delivery for the order of the goods to the subset of the second nodes based on an encrypted delivery options data received from the subset of the second nodes.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected for each segment, and therefore teaches the allocation of the order to a subset of the nodes. (Bitauld: paragraph [0020, 28, 31, 37, 39-40, 81]) In teaching one segment allocated to each courier, Bitauld teaches a proportional allocation of the delivery order to the subset of nodes based on a selected subset of the delivery options. Bitauld further teaches that all communications are assumed to be encrypted using public/private key pairs, and therefore teaches that the receipt of the delivery options from couriers may be encrypted when received from the subset of the delivery nodes. (Bitauld: paragraph [0080])
As per claim 8, Bitauld teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A method, comprising:
 Bitauld teaches a system and method for executing smart contracts for delivery of goods. (Bitauld: abstract)
As per claims 12-14, Bitauld teaches the limitations of these claims which are substantially identical to those of claims 5-7, and claims 12-14 are rejected for the same reasons as claims 5-7, as outlined above. 
As per claim 15, Bitauld teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
 Bitauld teaches the implementation of the system and method using devices comprising processors which execute code stored in a memory in the form of a non-transitory computer readable storage medium which stores instructions, which, when executed by the processor, perform the functions of the system. (Bitauld: paragraph [0104-113], Fig. 7)
As per claims 19-20, Bitauld teaches the limitations of these claims which are substantially identical to those of claims 6-7, and claims 19-20 are rejected for the same reasons as claims 6-7, as outlined above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bitauld in view of Beckwitt et al. (U.S. PG Pub. NO. 20160071055; hereinafter "Beckwitt").
As per claim 2, Bitauld teaches all of the limitations of claim 1, as outlined above. With respect  to the following limitation:
wherein the instructions further cause the processor to allocate the delivery for the order of the goods to the at least one second node based on a delivery route schedule, wherein the at least one second node is a delivery supplier node.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected. (Bitauld: paragraph [0020, 28, 31, 37, 39, 81]) In teaching a courier node, Bitauld teaches a delivery supplier node.
Beckwitt, however, teaches that a carrier for a given delivery may be selected based on delivery route schedules of various carriers and available transports thereof. (Beckwitt: paragraph [0132,135-138], Fig 7) Beckwitt teaches combining the above elements with the teachings of Bitauld for the benefit of promoting carrier efficiency by reducing information traffic upon which the carrier cannot act and, 
As per claim 3, Bitauld in view of Beckwitt teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the instructions further cause the processor to allocate the delivery for the order of the goods to the delivery supplier node based on an availability of transports.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected. (Bitauld: paragraph [0020, 28, 31, 37, 39, 81]) In teaching a courier node, Bitauld teaches a delivery supplier node. Beckwitt, as outlined above, teaches that a carrier for a given delivery may be selected based on delivery route schedules of various carriers and available transports thereof. (Beckwitt: paragraph [0132,135-138], Fig 7) The motivation to combine Beckwitt persists.
As per claims 9-10 and 16-17, Bitauld in view of Beckwitt teaches the limitations of these claims which are substantially identical to those of claims 2-3, and claims 9-10 and 16-17 are rejected for the same reasons as claims 2-3, as outlined above. 
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bitauld in view of Brandwine et. al. (U.S. PG Pub. No. 20190057351; hereinafter "Brandwine").
As per claim 4, Bitauld teaches all of the limitations of claim 1, as outlined above. With respect  to the following limitation:
wherein the instructions further cause the processor to allocate the delivery for the order of the goods to a subset of the second nodes of the plurality of the second nodes based on pending delivery orders of the second nodes and a number of transports currently completing deliveries for the second nodes.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected for each segment, and therefore teaches the allocation of the order to a subset of the nodes based on the delivery options available. (Bitauld: paragraph [0020, 28, 31, 37, 39-40, 81])
Brandwine, however, teaches that if all couriers belonging to a first facility are occupied, the system may select couriers belonging to a second facility if they have availability, or may select an independent external courier 207 if both facilities have each of their couriers occupied. (Brandwine: paragraphs [0032-34, 37-41], Fig. 2, 3 see also paragraph [0044] regarding balancing deliveries between couriers) It can be seen that each element is taught by either Bitauld, or by Brandwine. Adding the courier selection taught by Brandwine does not affect the normal functioning of the elements of the claim which are taught by Bitauld. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Brandwine with the teachings of Bitauld, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claims 11 and 18, Bitauld in view of Brandwine teaches the limitations of these claims which are substantially identical to those of claim 4, and claims 11 and 18 are rejected for the same reasons as claim 4, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628